Citation Nr: 0107950	
Decision Date: 03/16/01    Archive Date: 03/21/01	

DOCKET NO.  92-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs (VA) 
benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The appellant served on active duty from July 1967 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 decision by the VA 
Regional Office (RO) in St. Petersburg, Florida.  

When the case was previously before the Board in June 1997, 
the Board concluded that the appellant was represented by the 
Disabled American Veterans.  He was told that, if he wished 
to change representatives, he should notify the RO.  No such 
notice is of record.  The Board concludes that Disabled 
American Veterans is, indeed, the appellant's representative 
of choice.  38 C.F.R. § 20.600 (2000).  

When the case was previously before the Board in June 1997, 
it was remanded for evidence and adjudication on the merits.  
The requested development has been completed and the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appeal.  

2.  On February 26, 1971, the appellant was granted a 
discharge for the good of the service with an undesirable 
discharge certificate.  The service personnel records show 
that offenses considered included a 1967 civilian conviction 
for aggravated assault with a deadly weapon, for which the 
appellant received two years' probation, a previous Absence 
WithOut Leave (AWOL) offense from February 13 to April 10, 
1969, and current charges of AWOL from June 30, 1969, to 
May 2, 1970, and from May 11, 1970, to January 19, 1971.  

3.  There are no compelling circumstances to warrant the 
appellant's prolonged unauthorized absences.  

4.  The appellant was not insane at the time that he 
committed any of the offenses causing his discharge from 
service.  

5.  The appellant's discharge was upgraded to a general 
discharge under a special discharge review program, prior to 
October 8, 1977.  

6.  The appellant's discharge has not been upgraded as a 
result of individual case review under uniform published 
standards and procedures that generally apply to all persons 
discharged or released from active service.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. § 5303 (West 1991); 
38 C.F.R. §§ 3.12, 3.354 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The application is complete.  The rating decisions, statement 
of the case, and supplemental statements of the case notify 
the appellant and representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained.  The service 
medical records and service personnel records are in the 
claims folder.  Pursuant to the previous remand by this 
Board, the RO attempted to obtain additional personnel 
records and was informed by the appropriate custodian, that 
such records were not found.  The appellant was duly 
informed.  The appellant has reported that he is being paid 
Social Security Administration (SSA) disability benefits.  
Under many circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has indicated that SSA medical 
records are significant and should be obtained.  The Court 
has not indicated that such records would be pertinent in a 
character of discharge case.  SSA records would be made after 
service and would not provide evidence that the appellant was 
insane at the time of the offenses during service.  The 
appellant's current receipt of SSA benefits does not raise a 
reasonable possibility that SSA records would be pertinent to 
the issues raised in this claim.  More significantly, neither 
the appellant nor the representative have alleged that the 
SSA records would be pertinent.  The RO has obtained all 
evidence identified by the appellant.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

VA medical records are in evidence.  The appellant has not 
been formally examined by VA.  A current examination would 
not be pertinent to determining insanity, approximately 30 
years ago.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  The RO did not consider the case 
under VCAA and VA guidance issued pursuant to VCAA.  However, 
the appellant was not prejudiced.  Compare Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  The RO provided the appellant 
with the pertinent evidentiary development which was 
subsequently codified by VCAA.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the appellant of his right to submit evidence.  It would not 
abridge the appellant's rights under VCAA for the Board to 
proceed to review the appeal.  Neither the appellant nor his 
representative have asserted that the case requires further 
development or action under VCAA.  

Background

The appellant entered active service on July 24, 1967.  His 
initial active service commitment was for two years.  He 
served in Vietnam from December 9, 1967, to December 8, 1968.  
On or about February 13, 1969, the appellant absented himself 
from his unit and remained absent until on or about April 10, 
1969.  The service records show that the appellant was 
confined from April 11 to 17, 1969.  A hospital has confirmed 
that the appellant's mother was hospitalized from April 11 to 
17, 1969.  She had an emergency room visit on June 16, 1969.  
She was next a patient at the hospital for an inpatient 
admission in June 1972, after the appellant was discharged 
from service.  The appellant was AWOL from June 30, 1969, to 
May 2, 1970.  He was confined from May 2 to 6, 1970.  He was 
AWOL from May 11, 1970, to January 19, 1971, when he was 
apprehended by civilian authorities.  

The report of the hospitalization of the appellant's mother, 
from April 10 to 17, 1969, shows that she was admitted with 
rectal bleeding.  Testing resulted in a final diagnosis of a 
duodenal ulcer and internal hemorrhoid.  There is no mention 
of stroke.  

Military authorities considered a 1967 civilian conviction 
for aggravated assault with a deadly weapon, for which the 
appellant received two years' probation, a 1969 AWOL offense, 
for which the appellant received Article 15 punishment, and 
the two more recent AWOL offenses, which ended with the 
appellant's apprehension by civilian authorities.  Based on 
these occurrences, as well as the appellant's attitude, it 
was recommended that he be discharged for the good of the 
service with an undesirable discharge.  The recommendation 
was approved and the appellant was released from service on 
February 24, 1971.  The report of the February 1971 
examination for separation from service shows that the 
appellant's psychiatric status was normal.  

On May 23, 1977, the appellant applied for an upgraded 
discharge.  A special discharge review board upgraded the 
discharge on June 27, 1977, from "under conditions other 
than honorable" to "under honorable conditions."  There 
were subsequent discharge upgrade appeals, all were denied.  

In a report dated in January 1979, it was remarked that the 
appellant stated he went AWOL because he had to help support 
his mother.  There is no record of any other explanation 
being given at the time of the appellant's discharge.  

The earliest post service medical information of record is 
dated in July 1980.  In addition to physical complaints, the 
appellant reported anxiety attacks with shortness of breath, 
palpitation and fearfulness, since May 1980.  The diagnosis 
was dysthymic disorder with anxiety.  A clinical record, 
dated in August 1980, shows that the appellant told of having 
shortness of breath secondary to anxiety for three months.  A 
medical certificate shows that the 34-year-old appellant 
reported a nervous breakdown 4 to 5 months earlier.  It is 
noteworthy that these early records put the onset of the 
appellant's psychiatric problems in 1980, several years after 
he left active service.  

In a statement dated in July 1982, several lay witnesses 
reported that the appellant had not been well.  They 
generalized as to the length of the illness, although two 
said 2 years and two said 2 1/2 years.  There was no report 
that the appellant had been symptomatic since service.  There 
was no continuity of symptomatology to service.  Cf. Savage 
v. Gober, 10 Vet. App. 488, 497 (1997).  

In a letter dated in August 1982, doctors at the Community 
Mental Health Center reported treating the appellant for 
anxiety attacks since May 1982.  He claimed that he started 
experiencing anxiety attacks about two years earlier (which 
again would be 1980).  The doctors did not indicate that the 
appellant had psychiatric symptoms during service.  

In a statement received in March 1985, the appellant 
described the onset of symptoms and reported that he had been 
diagnosed as having post-traumatic stress disorder.  He said 
that a doctor stopped him from working in 1982.  

Also received in March 1985, was a statement dated in October 
1984, in which the appellant's wife recounted the onset of 
symptoms.  She stated that he had been undergoing treatment 
for more than two years and was not able to work.  She did 
not describe psychiatric symptomatology continuing from the 
appellant's active service.  

In a statement received in March 1985, the appellant told of 
serving with an engineer unit, in Vietnam, from December 1967 
to December 1968.  He reported that his duties included being 
a gunner on a jeep and pulling private duties in the jungle.  
He believed that his most threatening life experiences were 
killing, being shot at, ambushes, traveling through the 
jungle and having been sprayed with dioxin.  He reported 
armed combat or enemy action, being bombed or shelled or 
tripping a booby trap, and grave registration duty.  

In a letter dated in June 1985, Howard A. Schneider, M.D., 
reported treating the appellant for polyarthralgias.  He did 
not describe any psychiatric symptomatology during service.  

Also in June 1985, a private psychiatrist, C. Haughton, M.D., 
reported that the appellant had been a client since December 
1982 and that he was unable to work due to his emotional 
problems.  The doctor did not relate the appellant's 
emotional problems to service or express an opinion as to 
symptomatology during service.  

In a statement received in October 1985, the appellant 
asserted that his judgment was affected by emotional baggage 
from his combat experiences in Vietnam.  In another statement 
received from the appellant, in October 1985, he stated that 
he went AWOL because his mother needed his help very badly.  
She had a stroke and his sister tried to get help from the 
Red Cross, but that weekend, the sergeant would not let him 
go home.  He stated that he went because she needed his help.  
He further stated that, when he went AWOL, he had only 45 
days left in service.  

In a letter received in October 1985, a witness verified that 
the appellant was helping take care of his mother before and 
after service.  He was not married and lived at home with his 
mother.  After his service in Vietnam, when he came home, the 
witness saw a difference in him.  There had been times when 
she had to help see about the appellant, as his attacks would 
cause him not to be able to work and he was not able to drive 
a car.  

Another witness statement, received in October 1985, verified 
that the appellant was helping take care of his mother before 
he went into service and after he came out of service.  He 
was her only son and was living at home with her.  There was 
reportedly a change in the appellant, upon his return from 
Vietnam.  He initially worked with the witness' husband, but 
started having attacks that prevented him from working.  

Another witness statement, received in October 1985, reported 
knowing the appellant for about 25 years.  He helped his 
mother before he went into service and when he was AWOL, 
because he worked with the witness when he was AWOL.  When 
his mother had a stroke, he went AWOL to help her with her 
finances.  It reportedly took the Government 2 or 3 years to 
help his mother.  The witness was with the appellant when he 
was apprehended, and they were going to work.  His mother had 
a severe stroke and needed his help very, very badly, because 
she was very sick.  

In September 1986, the appellant and witnesses presented 
sworn testimony at a hearing at the RO.  The appellant 
testified that the first time he went AWOL, his sister had 
notified the Red Cross, which notified him, that his mother 
had had a stroke and he went to the hospital.  The appellant 
stated that his company commander was not there and a 
sergeant was in charge.  The appellant stated that he had a 
weekend pass and left.  His mother was supporting his son and 
two sister's children.  When he arrived home, it had been 
determined that she had a light stroke and her condition was 
poor.  She was hospitalized.  The appellant admitted that he 
did not return on his own, but was apprehended.  He 
acknowledged that his mother was not in the hospital the 
whole time, but she was not able to work.  He stated that he 
had helped his mother with an egg farm before he went into 
service and that was one of the reasons he went AWOL.  He 
stated that, for the second period, he found out she had 
another stroke.  He stated that he had to try to support her.  
He was again apprehended, and returned to military control.  
He stated that, on the third occasion, he had leave to return 
home.  He stated that a sergeant told him that, under the 
conditions of his mother, the sergeant would discharge the 
appellant himself; however, the discharge papers never came.  
He felt that he had been tricked into leaving service when he 
had only 40 days left.  He stated that he was supporting his 
mother the entire time of his AWOL.  The appellant's sister 
testified that, during his periods of AWOL, he helped his 
mother financially.  She testified that she provided most of 
their mother's nursing care.  She testified that their mother 
started getting sick and thought she had a mild stroke at 
that time.  The appellant's brother-in-law testified that he 
did not have permanent employment but worked at whatever he 
could find, to help his mother.  Notably, none of the 
witnesses described psychiatric symptomatology during the 
periods of AWOL.  

In March 1987, the appellant was informed that the discharge 
review board had determined that he was properly and 
equitably discharged and denied his request for a change in 
the type and nature of his discharge.  The report shows that 
the appellant explained that, for his first AWOL, his family 
properly notified the American Red Cross.  The service 
department notified him that they had been notified by the 
American Red Cross.  He requested emergency leave, which was 
denied by his platoon sergeant.  The appellant further stated 
that he had served a year in Vietnam and had only five months 
until separation from active service and had always helped 
support his mother, who is raising three children.  He stated 
that he felt a greater obligation to check on his mother's 
health.  He stated that, when he arrived home, he found his 
mother partially paralyzed from a stroke.  He stated that he 
remained home, secured employment to provide funds for her 
and the children's support and to ensure her proper medical 
care.  As to his second absence without leave, he stated that 
he went home on authorized leave following his mother's 
second stroke.  While home, his mother had a third stroke and 
her chances of survival were uncertain.  Because of the way 
he was denied emergency leave after her first stroke, he 
followed his conscience, remained home, worked and continued 
to support his mother and children and to care for his very 
ailing mother.  As to his third absence without leave, he 
stated that he went home on authorized leave and was told by 
a sergeant that since he was so close to his release from 
active duty date, that he was scheduled for a separation 
under an early release program.  He stated that, since his 
discharge documents did not arrive, he called back to his 
unit twice and then returned for duty.  The appellant further 
asserted that he had served in Vietnam, where he had 
considerable combat experience which left him with emotional 
problems.  He asserted that emotional problems resulting from 
his Vietnam combat service contributed to his conduct upon 
returning from Vietnam.  

The record contains notes of follow-up examinations by 
Charles A. Augustus, M.D., in January and February 1992, and 
by Lloyd C. LaGrange, Jr., M.D., from May 1992 to July 1994, 
with impressions of post-traumatic stress syndrome.  These 
physicians did not express opinions as to symptomatology 
during service.  In an annual examination report, dated in 
August 1994, Dr. Augustus reviewed the appellant's history 
noting that he had episodes of occasional nervousness and 
relapses of Vietnam experiences and had regular follow-up 
with a psychiatrist.  There was an impression of 
post-traumatic stress syndrome.  

In a psychiatric note, dated in July 1994, it was reported 
that the appellant had a history of post-traumatic stress 
disorder stemming from the Vietnam war and had some 
exacerbation for the previous three months.  The appellant 
stated that he was in Vietnam in 1967 and 1968 and it was a 
very traumatic experience in his life.  He stated that he 
killed a lot of people, killed babies, and it bothered him 
now.  He stated that he often saw them in his dreams.  He 
also reported being poisoned with Agent Orange in Vietnam.  
The examiner noted that the appellant had minimal grooming 
and hygiene.  His speech was very circumstantial.  He had 
difficulty focusing on one topic.  His mood was slightly 
anxious.  His affect was appropriate and he was oriented.  
Memory and comprehension were within normal limits.  He was 
not psychotic or demented.  He told of hearing voices and 
seeing enemy faces.  He reported vivid nightmares and 
recollections from the Vietnam war.  He had some insight.  
Judgment seemed adequate.  The diagnosis was post-traumatic 
stress disorder, by history.  

Additional notes from Dr. Augustus, dated from September to 
December 1994, continued to contain an impression of 
post-traumatic stress syndrome.  The doctor did not express 
an opinion as to the appellant's mental state during the 
periods of AWOL.  

In a report dated in December 1990, Marcia Leder, Ph.D., 
reported that the appellant complained of anger.  He was 
oriented with no evidence of assault disorder, although he 
reported audio and visual hallucinations.  He reported 
thoughts of doing harm to himself or others.  There was an 
issue of secondary gain in trying to get disability.  The 
appellant likely had some impulse problems.  The doctor did 
not express an opinion as to the appellant's mental state 
during the periods of AWOL.  

In a report dated in December 1991, Jerry Collins, Ph.D., 
reported that the appellant was oriented with no evidence of 
hallucinations, delusions, bizarre thinking or behavior.  He 
was cognitively intact.  He denied depression.  He was 
stressed and anxious.  A history of post-traumatic stress 
disorder was noted and diagnosed.  The doctor did not express 
an opinion as to the appellant's mental state during the 
periods of AWOL.  

In a report dated in July 1994, Rene Brown, Ph.D., stated 
that the appellant reported hearing voices at times and had 
flashbacks in which he saw enemies' faces when angry.  PTSD 
was reported.  Dr. Brown also reported a history of PTSD in 
June 1994.  The doctor did not express an opinion as to the 
appellant's mental state during the periods of AWOL.  

Timothy O'Higgins, Ph.D., reported his evaluation of the 
appellant in February 1997.  The doctor concluded that the 
appellant was suffering extreme symptoms of post-traumatic 
stress.  Symptomatology was listed.  The doctor expressed the 
opinion that the appellant had not resolved his trauma from 
duty in Vietnam and was unlikely ever to resolve the 
psychological distress from his military experiences.  The 
doctor did not express an opinion as to the appellant's 
mental state during the periods of AWOL.  

Compelling Circumstances

Discharge or dismissal on the basis of an absence without 
authority from active duty for a continuous period of at 
least 180 days, if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates that there were compelling circumstances to 
warrant such prolonged unauthorized absence, shall bar all 
rights of such person under laws administered by VA based 
upon the period of service from which discharged or 
dismissed, notwithstanding any action subsequent to the date 
of such discharge by a board established pursuant to § 1553 
of Title 10.  38 U.S.C.A. § 5303(a) (West 1991); 38 C.F.R. 
§ 3.12(c)(6) (2000).  

The record shows that the appellant was discharged from 
service because of three periods of AWOL.  He contends that 
those periods of AWOL were required by compelling 
circumstances.  The appellant contends that the illness of 
his mother produced such compelling circumstances.  

In part, the appellant contends that the need to care for his 
mother was a compelling circumstance.  This is not supported 
by the evidence of record.  The appellant has asserted that 
his mother had a stroke.  His sister testified, under oath, 
that their mother may have had a mild stroke; however, there 
is no evidence from a competent medical source that the 
appellant's mother had a stroke.  The medical records show 
that, following the appellant's first period of AWOL, his 
mother was hospitalized for rectal bleeding.  Testing 
disclosed internal hemorrhoids and peptic ulcer disease, for 
which medication was prescribed.  There is no evidence of 
surgery or a need for post hospital convalescence.  The 
medical records show that, during the remainder of the 
appellant's active service, his mother returned to the 
hospital once, as an outpatient.  Moreover, his sister's 
sworn testimony was to the effect that she provided most of 
the nursing care for their mother.  The preponderance of the 
evidence on this point establishes that there were no 
circumstances which compelled the appellant to go AWOL to 
take care of his mother.  

The appellant also contends that his mother was caring for 
his son and the two children of his sister, and that her 
illness prevented her from taking care of the children.  
There is no evidence that his sister could not or would not 
fulfill her responsibilities in relation to her children.  
There is no evidence that the appellant pursued any of the 
appropriate options for dependent care for his son.  There is 
nothing more than the appellant's assertion that his son's 
care contributed to compel the AWOL's and that assertion is 
not supported by the evidence.  

In part, the appellant asserts that his mother needed his 
financial help.  The appellant's sister and brother-in-law 
have testified that he did, indeed, provide financial support 
for his mother.  However, he was working odd jobs.  There is 
no evidence that he was able to provide his mother more 
support than he would have if he had remained in the service.  
Moreover, there is no evidence that the support he provided 
his mother made a critical difference in her welfare or the 
welfare of his child.  

Taking all of these factors together, the need to care for 
the appellant's mother and children, physically and 
financially, may have presented him with some problems.  
Consideration has been given to the appellant's perspective 
on these problems; however, the appellant's opinion is not 
dispositive.  38 C.F.R. § 3.12(c)(6)(ii) (2000).  The 
evidence does not demonstrate a level of hardship which would 
have compelled the appellant to absent himself from duty.  It 
is very significant that there is no documentation of the 
alleged stroke and that the appellant was AWOL for almost two 
months and returned to duty before his mother was 
hospitalized.  He has not provided any plausible explanation 
for this incongruity, so the only reasonable explanation must 
be that his mother's illness was not a factor in his first 
absence.  

The appellant entered active service in late July 1967 for a 
two-year commitment.  During those two years, he absented 
himself for almost two months, from mid-February 1969 to mid-
April 1969 and for almost a month, beginning in late June 
1969.  He subsequently had two periods of AWOL which were 
more than 180 days.  All three periods of AWOL ended with the 
appellant's apprehension and forcible return to military 
control.  The appellant's conduct was clearly willful and 
persistent.  Moreover, it precluded the performance of his 
military duties for a considerable amount of time and would 
not constitute a minor offense.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  

In reaching the conclusion that there were no compelling 
circumstances for the AWOL's, the Board has considered that 
the appellant served in Vietnam for one year and that there 
is no evidence that his Vietnam service was anything but 
honest, faithful, meritorious and a benefit to the nation.  
38 C.F.R. § 3.12(c)(6)(i) (2000).  After evaluating the 
appellant's claim of family emergency and obligation, in 
light of his age, cultural background, educational level, and 
judgment maturity, the Board finds no compelling reason for 
the appellant to go AWOL and remain absent for the prolonged 
periods in this case.  Considering how the situation appeared 
to the appellant, his repeated and prolonged absences were 
not a reasonable response.  38 C.F.R. § 3.12(c)(6)(ii) 
(2000).  The appellant has not asserted and the evidence does 
not show a valid legal defense.  38 C.F.R. § 3.12(c)(6)(iii) 
(2000).  

Insanity

If it is established that, at the time of the commission of 
an offense leading to a person's discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by VA based upon the period of 
service from which such person was separated.  38 U.S.C.A. 
§ 5303(b) (West 1991); 38 C.F.R. § 3.12(c)(6) (2000).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2000).  

When a rating agency is concerned with determining whether an 
appellant was insane at the time he committed an offense 
leading to his discharge, it will base its decision on all 
the evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section.  
38 C.F.R. § 3.354(b) (2000).  

The appellant contends that he had post-traumatic stress 
disorder as the result of his Vietnam experiences, and this 
psychiatric disability resulted in his absence from duty.  
Whether the appellant had a psychiatric disability at a 
certain time and whether that psychiatric disability would 
cause certain behaviors are medical questions which require 
the opinion of a trained medical professional.  Neither the 
appellant, nor the other lay witnesses, have the medical 
expertise to determine that the appellant was insane when he 
went AWOL.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
In this case, the preponderance of the evidence from the lay 
witnesses is to the effect that, during the appellant's 
periods of AWOL, he was taking care of his family, working, 
and generally functioning appropriately in the community.  
The lay testimony does not describe manifestations of 
insanity during the AWOL's.  

This case does contain numerous reports from trained medical 
professionals.  None of the medical professionals identify 
any manifestations of insanity during the periods of AWOL.  

Rather, the lay and medical witnesses provide a preponderance 
of the evidence indicating an onset of psychiatric 
symptomatology in approximately 1980, many years after the 
appellant left active service.  

The most probative evidence as to the appellant's mental 
state at the time of his absence from service was the report 
of the separation examination.  This is the evidence closest 
in time to the offenses, from a trained medical professional.  
It provides highly probative evidence that the appellant's 
psychiatric status was normal at the time.  

Thus, the Board finds that the preponderance of the evidence 
establishes that the appellant was not insane at the time of 
the periods of AWOL which led to his discharge from service.  

Discharge Upgrade

The appellant has asserted that since his discharge was 
upgraded before October 8, 1977, he should be entitled to VA 
benefits.  The evidence shows that the appellant's discharged 
was indeed upgraded by a special review before October 8, 
1977.  However, the law specifies that upgrades by special 
review before October 8, 1977 will not remove the bar to VA 
benefits.  

After considering all the evidence, both old and new, in 
light of the applicable law and regulations, the Board finds 
it can not remove the bar to VA benefits brought about by the 
character of the appellant's release from service.  


ORDER

The petition to remove the character of the appellant's 
discharge from service as a bar to VA benefits is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals







